t c memo united_states tax_court scott c and patricia a simpson petitioners v commissioner of internal revenue respondent docket no filed date scott c and patricia a simpson pro sese bryan e sladek for respondent memorandum findings_of_fact and opinion foley judge by notice dated date respondent determined deficiencies in petitioners' federal income taxes and an accuracy-related_penalty as follows year deficiency dollar_figure penalty sec_6662 dollar_figure big_number -- unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions by petitioners the issues for decision are as follows whether petitioners pursuant to sec_162 are entitled to deduct certain expenses as ordinary and necessary business_expenses we hold that petitioners are not so entitled whether petitioners pursuant to sec_6662 are liable for an accuracy-related_penalty we hold that petitioners are liable findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioners resided in antioch california during the years in issue petitioners operated a day-care service in their home in addition to their own children petitioners cared for one child in and four children in during petitioners also operated from their home simpson associates a business that marketed amway corp products and equity investments a business that sold mortgage reduction plans during the years in issue scott simpson was also employed as a technical specialist for american stores a chain of grocery stores petitioners filed their and federal_income_tax returns in a timely manner on the returns petitioners attached schedule c profit or loss from business and reported on those schedules gross_income of dollar_figure for and dollar_figure for petitioners also reported on those schedules expenses relating to advertising car and truck expenses insurance interest legal and professional services office expenses rent or lease payments repairs and maintenance supplies taxes and licenses travel meals and entertainment and utilities these expenses totaled dollar_figure for and dollar_figure for petitioners deducted supply expenses of dollar_figure for and dollar_figure for these expenses included dollar_figure for a wide-screen television and an extended warranty dollar_figure for a satellite television system dollar_figure for a television sound system dollar_figure for a video cassette recorder vcr and an extended warranty dollar_figure for a cross-country ski machine over dollar_figure for groceries and numerous payments to wineries petitioners deducted legal and professional service expenses of dollar_figure for and dollar_figure for these expenses included the cost of several home improvements eg landscaping a deck and a fence around a swimming pool and the cost of items relating to the satellite television system a water purifier and pest control petitioners deducted car and truck expenses of dollar_figure for and dollar_figure for these expenses related to mileage insurance and repairs for three vehicles with respect to one of the vehicles petitioners also deducted lease payments of dollar_figure for and dollar_figure petitioners deducted meal and entertainment_expenses of dollar_figure for and dollar_figure for these expenses included the cost of personal meals and trips eg a trip to the amusement park pixieland as well as dollar_figure for video rentals petitioners deducted repair and maintenance_expenses of dollar_figure for and dollar_figure for these expenses related to television repairs vcr repairs pool chemicals lawnmower parts and the cost of building a stairwell gate petitioners deducted utility expenses of dollar_figure for and dollar_figure for these expenses related to cable television gas electricity telephone service garbage removal and water respondent disallowed all of the deductions relating to legal and professional rent or lease supply and meal and entertainment_expenses respondent also disallowed the deductions for car and truck repair and maintenance and utility expenses as well as the deductions for interest and travel_expenses the deductions disallowed by respondent totaled dollar_figure for and dollar_figure for respondent determined that petitioners were liable for deficiencies of dollar_figure for and dollar_figure for respondent also determined that for petitioners were liable pursuant to sec_6662 for an accuracy-related_penalty of dollar_figure i trade_or_business expense deductions opinion sec_162 permits the deduction of expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business to be deductible the expenditure must be an ordinary and necessary expenditure of the business sec_162 290_us_111 an expense is ordinary if it is customary or usual within a particular trade business or industry 308_us_488 an expense is necessary if it is appropriate and helpful for the business 320_us_467 sec_262 disallows deductions for personal living or family_expenses petitioners bear the burden of proving their entitlement to the deductions rule a 292_us_435 during the years in issue petitioners' day-care service generated dollar_figure in revenue while incurring dollar_figure in expenses on the whole it is readily apparent that petitioners have used their day-care service as a means to deduct virtually all of their personal expenses for example petitioners in deducted the cost of meals as business_expenses mr simpson testified about petitioners' practice of deducting the cost of meals as planning sessions he stated that petitioners went to restaurants to plan their weekly activities for the day-care service he also testified that petitioners ate alone during a majority of these meals petitioners also deducted the cost of personal meals as client prospecting activities mr simpson provided the court with the following explanation for such deductions the witness meals and entertainment was basically that we entertained people we went -- we would go to parks and see people with the children we would walk up to and start talking to them become -- just be friendly your honor and we would you know take them out to dinner and discuss -- in '92 especially basically what they were looking for in a child care so we could better cater to the needs of what people wanted in child care because we basically didn't have any idea you know the court dollar_figure worth of meals in '92 and dollar_figure worth of meals in '93 the witness well dollar_figure is -- we added something to it instead of just meals your honor it's also meals and entertainment and we'd line itemed in there i think it's approximately dollar_figure worth of video rentals for the year of '93 for you know watching disney and the things that we had to rent movies and things of that nature the court you rented dollar_figure worth of videos the witness yes your honor it goes pretty fast you know you rent two or three videos a day or every other day it adds up over a year's time yes the court seems to me it would have been cheaper to go out and buy the videos than to spend dollar_figure renting them the witness well we ended up going out and buying them too your honor in addition to the cost of the meals petitioners in deducted as supplies dollar_figure worth of groceries to justify this deduction mr simpson testified that petitioners provided children in their care with four meals a day mr simpson admitted however that his family consumed some of the groceries furthermore mr simpson stated that petitioners did not maintain records delineating the groceries that were exclusively used for the day-care service therefore even if some of the groceries were attributable to the day-care service petitioners cannot establish the amount devoted to that purpose in essence petitioners want the government to subsidize their daily food consumption petitioners' pattern of deducting personal expenditures was not limited to meals and entertainment petitioners also deducted supply expenses of dollar_figure for and dollar_figure for these deductions included expenditures_for a vcr a wide- screen television a satellite television system and a cross- country ski machine petitioners contend that these expenses were necessary startup costs associated with the day-care service petitioners have failed however to establish a sufficient nexus between their day-care service and these supplies petitioners also deducted the cost of several home improvements including landscaping a deck and a fence around their pool petitioners have failed however to establish that these expenditures were ordinary and necessary for their businesses even if petitioners could establish that these expenditures were ordinary and necessary they are not currently deductible instead the expenditures pursuant to sec_263 would have to be capitalized petitioners also deducted expenses relating to cable television gas electricity telephone service garbage removal and water the deduction for telephone service is expressly prohibited by sec_262 the remaining utility expenses are deductible subject_to the limitations of sec_280a sec_280a generally prohibits deductions attributable to a dwelling_unit that is used as a residence sec_280a provides an exception for the trade_or_business of providing day- care services the exception is limited however by a special_allocation formula see sec_280a petitioners have failed to provide sufficient evidence to make the allocation required by sec_280a therefore the remaining utility expenses are not deductible in essence petitioners have failed to establish that any of the disallowed expenditures were ordinary and necessary for their businesses accordingly we hold that petitioners are not entitled to deduct the expenses as ordinary and necessary business_expenses ii accuracy-related_penalty for negligence sec_6662 imposes a penalty in an amount equal to percent of the portion of any underpayment to which the section applies the section applies to among other items the portion of an underpayment attributable to negligence or disregard of the rules or regulations sec_6662 petitioners did not at trial or in their brief dispute their liability for the accuracy- related penalty for negligence as a result petitioners have failed to carry their burden_of_proof and are liable for the penalty we have considered the other arguments made by the parties and found them to be either irrelevant or without merit to reflect concessions by the parties decision will be entered under rule
